            Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

  TRAVELERS CASUALTY & SURETY                     CIVIL NO.
  COMPANY OF AMERICA,

                     Plaintiff

                        v.

  EDGARDO J. VEGA BERMUDEZ;                     RE:     BREACH OF CONTRACT;
  VIRGEN M. GONZALEZ VAZQUEZ; ED                        INDEMNITY ACTION;
  CONTRACTORS, INC.; ED                                 SPECIFIC PERFORMANCE; AND
  CONTRACTORS USA, INC.; CONJUGAL                       DECLARATORY JUDGMENT
  PARTNERSHIP EXISTING BETWEEN
  EDGARDO J. VEGA BERMUDEZ AND
  VIRGEN M. GONZALEZ VAZQUEZ,

                   Defendants



                                 INDEMNITY COMPLAINT


TO THE HONORABLE COURT:

       COMES NOW Plaintiff Travelers Casualty & Surety Company of America

(“Travelers” or “Surety”), by and through the undersigned counsel, and very respectfully

states, alleges, and prays:

                                      JURISDICTION

       1.       This Court has jurisdiction under 28 U.S.C. § 1332 because the amount in

controversy exceeds $75,000.00, exclusive of interest and costs, and diversity exists

between the parties.

       2.       Venue is proper in this district pursuant to 28 U.S.C. §1391(a) because one

or more of the defendants resides in the judicial district of Puerto Rico; a substantial part

of the events or omissions giving rise to the claim occurred in the Commonwealth of
              Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 2 of 20



Complaint                                                                                   2


Puerto Rico; all negotiations conducted for the issuance of the Bond or Bonds at issue in

this action were conducted in the Commonwealth of Puerto Rico; most of the property

placed by defendants to secure their obligations with the Surety is situated in the

Commonwealth of Puerto Rico; and the contract giving rise to the action was executed in

the Commonwealth of Puerto Rico.

         3.       Venue is also proper in this district court because each defendant

contractually agreed so and further agreed not to contest this court’s jurisdiction or

venue:

                   “14. Jurisdiction – In any legal proceeding brought by or against
                  [Travelers] that in any way relates to this [GAI], each Indemnitor,
                  for itself and its property, irrevocably and unconditionally submits to
                  the exclusive jurisdiction, at the sole option of [Travelers], of the
                  courts in any state in which any indemnitor resides, has property, or
                  in which any Contract is performed. Indemnitors hereby irrevocably
                  and unconditionally submit to the jurisdiction of said courts and
                  waive and agree not to assert many claim that they are not subject to
                  the jurisdiction of any such court, that such proceeding is brought in
                  an inconvenient forum or that the venue of such proceeding is
                  improper.”

                  Exhibit 1 at 2, par. 14.


                                             PARTIES

         4.       Plaintiff Travelers is a company engaged in the subscription of payment and

performance bonds, organized pursuant to the laws of the State of Connecticut, with its

principal place of business in Hartford, Connecticut.




                                                 2
           Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 3 of 20



Complaint                                                                                3


      5.       To the best of Travelers’ knowledge, Defendant ED Contractors, Inc. (“ED”)

is a corporation organized under the laws of and with a principal place of business in the

Commonwealth of Puerto Rico.

      6.       To the best of Travelers’ knowledge, Defendant ED Contractors USA, Inc.

(“ED USA”) is a corporation organized under the laws of and with a principal place of

business other than the state of Connecticut.

      7.       To the best of Travelers’ knowledge, Edgardo J. Vega Bermudez (“Vega”) is

married to Virgen M. Gonzalez Vazquez, is domiciled in the State of Florida, and is a

shareholder and President of ED and ED USA.

      8.       To the best of Travelers’ knowledge, Virgen M. Gonzalez Vazquez

(“Gonzalez”) is married to Vega, is domiciled in the State of Florida, and is a shareholder

and Secretary of ED and ED USA.

      9.       The conjugal partnership existing between Vega and Gonzalez (“Conjugal

Partnership Vega Gonzalez”) is domiciled in the Commonwealth of Puerto Rico and may

be a shareholder of ED and ED USA.

                              FACTS AND BACKGROUND

      10.      Travelers hereby incorporates by reference Paragraphs 1 through 9 of this

Complaint.

      11.      This case arises from the defendants’ breach of an indemnity agreement.

Because of this breach, Travelers has incurred significant direct costs and expenses that

exceed the amount of $3,787,284.79. Travelers’ losses continue to increase as it incurs

                                            3
         Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 4 of 20



Complaint                                                                                 4


additional expenses related to the recovery of this sum as well as in the fulfillment of its

obligations under the payment and performance bonds described below. Therefore, the

total amount to be claimed and proven at trial is expected to be substantially higher.

       12.    On January 12, 2018, ED entered into Subcontract Agreement number

216035S21 (“Contract”) with Walsh Puerto Rico, LLC (“Walsh”), in the amount of

$3,895,000.00 for the construction of the GSA New Federal Building (“New FBI Building

Project”).

       13.    The contract for the New FBI Building Project “was awarded after years of

study and review by GSA and FBI in order to design a state-of-the-art facility with cutting

edge tools and technology [that] will allow FBI personnel in the Caribbean region to

continue to successfully accomplish the ever changing and challenging mission of the FBI.

In partnership with GSA and local industry, this project will provide a much needed boost

to the island’s economy. This is an exciting time for the FBI as we look forward to moving

into a new facility in San Juan, PR.” Douglas Leff, Special Agent in Charge for the FBI San

Juan Field Office. 1

       14.    The importance of the FBI’s presence in Puerto Rico, and this new office

building particularly, was underscored in 2016 by then Governor Alejandro Garcia

Padilla, who stated:




1      GSA, FBI Celebrate Groundbreaking of New FBI Facility in Puerto Rico – Facility to
Consolidate FBI from Existing Locations in San Juan, GSA publication, October 21, 2016
(emphasis ours) (Archived at https://www.gsa.gov/about-us/newsroom/news-releases/gsa-fbi-
celebrate-groundbreaking-of-new-fbi-facility-in-puerto-rico).
                                             4
         Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 5 of 20



Complaint                                                                                 5


              “The joint efforts of federal and local law enforcement agencies under
              the Narcotics Strike Forces and the Illegal Firearms and Violent
              Crimes Task Force Initiative have been successful. The Federal
              Government has been a partner in all of our efforts and I want to
              thank you for your support and willingness. With results such as
              the lowest murder rate in 30 years, we are looking forward to
              continue the relationship between the local and federal criminal
              justice and prosecutorial agencies in Puerto Rico. "

              Id. (Emphasis ours).

       15.    On March 16, 2018, Vega and Gonzalez for themselves, their respective

personal representatives, successors and assigns, jointly and severally (collectively

“Individual Indemnitors”), subscribed a General Agreement of Indemnity (“GAI”) in

favor of Travelers, which contents are hereby incorporated in their entirety as if fully set

forth in this Complaint. See Exhibit 1.

       16.    On March 16, 2018, ED and ED USA, for themselves, their respective

personal representatives, successors and assigns, jointly and severally (collectively

“Corporate Indemnitors”), subscribed the GAI.

       17.    Besides the Individual Indemnitors and Corporate Indemnitors, the other

indemnitors in the GAI include Conjugal Partnership Vega Gonzalez, as well as any other

legal entity in which Vega or Gonzalez or both of them are involved, regardless of whether

said legal entity existed at the time the GAI was executed or is otherwise created sometime

in the future (“Additional Indemnitors”):

              “Indemnitors – Undersigned, all new indemnitors added to this
              Agreement by rider, their present and future direct and indirect
              subsidiaries, affiliates, and all of their successors and assigns, and
              any joint venture, co-venture, consortium, partnership, trust,
              association, limited liability company or other legal entity in which
                                             5
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 6 of 20



Complaint                                                                               6


             one or more of them are involved, whether in existence now or
             formed or acquired hereafter, and any entity that obtains Bonds from
             [Travelers] at the request of any of the aforementioned parties, or
             any combination of the above.

             Exhibit 1, at 1, Definitions.


      18.    The Individual Indemnitors, the Corporate Indemnitors and the Additional

Indemnitors will be collectively referred to as “Indemnitors”. Indemnitors executed the

GAI in exchange for, among other things, Travelers’ issuance of separate payment and

performance bonds. Specifically, on March 16, 2018, Travelers issued a Performance

Bond and a Payment Bond, both bearing number 106888668 (“Bonds”), both naming

Walsh as the obligee and ED as the principal under the Bonds, and both in the amount of

$3,895,000.00. Exhibit 2.In consideration for Travelers’ subscription of the Bonds, ED

assigned, conveyed and transferred to Travelers all of its rights, title and interest in,

among others, the entire amount of the contract funds remaining in the custody of Walsh

in the New FBI Building Project, in case ED defaulted under the GAI.

      19.    On April 12, 2019, Walsh notified Travelers that ED was in default of the

Contract and demanded under the Bonds that Travelers complete the New FBI Building

Project. The basis of Walsh’s claim was ED’s “failure to provide materials to maintain the

schedule of work and failure to provide sufficient manpower to maintain the schedule of

work.” To assist in the independent investigation of the Claim, Travelers retained

consultant ROV Engineering Services, PSC (“ROV”). Among other things, the

investigation into Walsh’s declaration of ED’s contractual default showed that:

                                             6
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 7 of 20



Complaint                                                                                7


            a) On December 3, 2018, Walsh notified ED that it was delaying the Project

               by failing to provide materials (specifically 16GA studs) to maintain the

               schedule of work.

            b) On January 7, 2019, Walsh notified ED that it was delaying the Project by

               failing to provide sufficient manpower (skilled installers) to maintain the

               schedule of work. Specifically, Walsh explained that ED’s lack of sufficient

               skilled labor was delaying the ability to achieve dry-in, install RF Foil

               Shielding throughout multiple floors, and complete framing/drywall

               works in critical path areas such as priority core walls, early access rooms

               and electrical/mechanical rooms.

            c) On March 11, 2019, Walsh scheduled a meeting to coordinate another

               manpower increase and discuss the remaining construction materials

               that were still outstanding (track, 16GA studs, acoustical ceiling

               grid/wire, gypsum board, and STO products). According to the

               documentation produced by Walsh, ED’s principal and Individual

               Indemnitor Vega did not attend the meeting.

            d) In response to Walsh’s March 11, 2019 written complaint to ED on this

               subject, ED promised a manpower increase of at least 15 employees by

               March 18, 2019. According to documents produced by Walsh, manpower

               increased for one week then reduced back to an average of 45 to 50

               employees per week.

                                            7
         Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 8 of 20



Complaint                                                                                   8


             e) On March 27, 2019, Walsh informed ED in writing that: (i) “ED has failed

                    to maintain the schedule of work”, (ii) “this shall constitute the

                    aforementioned Notice of Default” and (iii) “should ED fail to commence

                    and satisfactorily continue correction of its default within seventy-two

                    (72) hours after receipt of this notice issued under Paragraph 8.1, Walsh

                    shall mitigate the damages resulting from your default, and take any and

                    all means necessary to protect its interests and maintain the construction

                    schedule.”

       20.    On May 29, 2019, according to Walsh, ED’s supervisory staff did not appear

at the Project site. As a result, ED’s subcontractors were unable to reach tools, materials

or onsite office.

       21.    According to Walsh, on May 30, 2019, ED’s subcontractors walked off the

Project site due to ED’s abandonment of the Project.

       22.    On June 7, 2019, Travelers, with full reservation of rights, remedies, claims

and defenses available to Travelers and ED, arranged, as surety or through the rights of

subrogation or that ED has for the completion of the remaining work under the Contract

by DFM Contractors, LLC. (“DFM”), under the conditions, rights, and obligations

accorded in a Takeover Agreement between Travelers and Walsh (“Takeover

Agreement”). On June 14, 2019, Travelers perfected a first-priority lien over the rights,

titles and interests granted to it by the Indemnitors under the GAI when it filed a UCC-1

Financing Statement with the Puerto Rico State Department. Exhibit 3.

                                                8
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 9 of 20



Complaint                                                                                9




                         DEFAULT AS DEFINED IN THE GAI

      23.    In page 1 of the GAI, the parties agreed to a very specific definition of what

exactly constitutes “default” under the GAI’s terms and conditions. Where relevant to this

complaint, the parties agreed as follows:

             “Default – Any of the following shall constitute a Default:

             (a)     a declaration of Contract default by any Obligee;

             (c)     a breach of any provision of this Agreement;

             (d)   failure to make a payment of a properly due and owing bill in
             connection with any Contract;

             (e)     [Travelers’] good faith establishment of a reserve; and

             (g)     any Indemnitor’s […] actually becoming insolvent.

             Exhibit 1 at 1.

      24.    As explained below, defendants breached each one of the GAI’s subsections

quoted above.

                               FIRST CAUSE OF ACTION
                          BREACH OF INDEMNITY AGREEMENT
                   DECLARATION OF CONTRACT DEFAULT BY AN OBLIGEE

      25.    Travelers hereby incorporates by reference paragraphs 1 to through 24 of

this Complaint.

      26.    On Wednesday, March 27, 2019, Walsh issued ED a Notice of Default and

required ED to “commence and satisfactorily continue correction of its default within

seventy-two (72) hours after receipt of this notice”. Exhibit 4 at 3. While the Contract
                                            9
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 10 of 20



Complaint                                                                                  10


was not – and still has not – been terminated by Walsh, and without entering into the

merits of Walsh’s March 27, 2019 declaration of default, the mere fact that said

declaration was issued by Walsh constitutes a default under the GAI, as explained in

paragraph 23, above.2


                          SECOND CAUSE OF ACTION
                     BREACH OF INDEMNITY AGREEMENT
       FAILURE TO MAKE A PAYMENT OF A PROPERLY DUE AND OWING BILL IN
                      CONNECTION WITH ANY CONTRACT

       27.    Travelers hereby incorporates by reference paragraphs 1 to through 26 of

this Complaint.

       28.    As of the date of this filing, Travelers has received multiple claims for

payment from ED laborers and materialmen for bills that are properly due and owing and

which were not paid by ED. While some of these claims are being investigated by

Travelers, the following have already been paid by Travelers pursuant to Travelers’ Bond

obligations: (i) ACHA Trading in the amount of $72,753.35, (ii) AOR in the amount of

$113,628.31, (iii) Caribtrans Logistics, LLC in the amount of $2,400, (iv) DFF, Inc. in the

amount of $6,360.26, (v) DFM in the amount of $87,960.63, (vi) Insulation Specialties

Contracting Corp. in the amount of $18,180.80, (vii) Puerto Rico Wire Products, Inc. in

the amount of $17,686.15, (viii) Rosen Materials, LLC in the amount of $7,534.80 and (ix)

NMP Contratista, LLC in the amount of $53,359.88. ED’s failure to pay these properly



2      It is important to note that ED never disputed Walsh’s declaration of default in the
manner contractually agreed and as required by Article 11 of the Contract, Dispute Resolution.
                                             10
          Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 11 of 20



Complaint                                                                                  11


due and owing bills constitute a default under the GAI, as explained in paragraph 23,

above.


                             THIRD CAUSE OF ACTION
                        BREACH OF INDEMNITY AGREEMENT
                TRAVELERS’ GOOD FAITH ESTABLISHMENT OF A RESERVE

         29.   Travelers hereby incorporates by reference paragraphs 1 to through 28 of

this Complaint.

         30.   In light of the costs and expenses incurred by Travelers in the fulfillment of

its obligations under the Bonds, including but not limited to the Takeover Agreement,

claims investigation and related payments, and the anticipated costs and expenses to be

incurred by Travelers in the completion of the Project pursuant to the Takeover

Agreement as well as investigating, settling and paying currently pending claims for

payment from materialmen and subcontractors, Travelers established in good faith a

reserve of four million two hundred eighty-eight thousand four hundred and twenty-three

dollars ($4,288,423.00). “[Travelers’] good faith establishment of a reserve” constitutes

default under the GAI, as explained in paragraph 23, above.

                           FOURTH CAUSE OF ACTION
                        BREACH OF INDEMNITY AGREEMENT
                      FAILURE TO COLLATERALIZE TRAVELERS

         31.   Travelers hereby incorporates by reference paragraphs 1 to through 30 of

this Complaint.

         32.   In the GAI, defendants agreed, among others, as follows:



                                             11
          Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 12 of 20



Complaint                                                                              12


               “5. Collateral Security: Indemnitors agree to deposit with
               [Travelers], upon demand, an amount as determined by [Travelers]
               sufficient to discharge any Loss or anticipated Loss. […] Sums
               deposited with Travelers pursuant to this paragraph may be used by
               [Travelers] to pay such claim or be held by [Travelers] as collateral
               security against any Loss or unpaid premium on any Bond. […]
               Indemnitors agree that [Travelers] would suffer irreparable damage
               and would not have an adequate remedy at law if Indemnitors fail to
               comply with the provisions of this paragraph.”

               Exhibit 1 at 2, par. 5.

         33.   The purpose of collateral security provisions in an indemnity agreement is

to protect the surety against uncertain future loss. This contractual provision expressly

protects Travelers from experiencing post-judgment uncertainty by providing pre-

judgment security. It protects Travelers from using its own funds to pay amounts owed

under the Bonds by requiring the Indemnitors to post the collateral once a claim is made

against the Bonds.

         34.   On July 14, 2019, Travelers required from defendants “that, within the next

three (3) business days, the Indemnitors promptly pay Travelers four million two

hundred eighty-eight thousand four hundred and twenty-three dollars ($4,288,423.00),

representing the reserve that Travelers has established in connection with this Bond.”

Exhibit 5 at 2. As of the filing of this complaint, defendants have failed to deposit with

Travelers the aforementioned amount. Defendants failure to fulfill their obligations under

the provisions of paragraph 5 of the GAI is “a breach of any provision of this Agreement”.

Exhibit 1, supra. This constitutes a default under the GAI as explained in paragraph 23,

above.

                                            12
         Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 13 of 20



Complaint                                                                                 13



                               FIFTH CAUSE OF ACTION
                         BREACH OF INDEMNITY AGREEMENT
                FAILURE TO INDEMNIFY AND HOLD HARMLESS TRAVELERS

       35.     Travelers hereby incorporates by reference paragraphs 1 to through 34 of

this Complaint.

       36.     In the GAI, Indemnitors agreed, among others, as follows:

               “3.     Indemnification and Hold Harmless: Indemnitors shall
               exonerate, indemnify and save [Travelers] harmless from and
               against all Loss. An itemized, sworn statement by an employee of
               [Travelers], or other evidence of payment, shall be prima facie
               evidence of the propriety, amount and existence of Indemnitors’
               liability. Amounts due to [Travelers] are payable upon demand.”

               Exhibit 1 at par. 3.

       37.     As a result of fulfilling its obligations under the Bonds after Walsh declared

ED in default of their contract, Travelers has incurred losses in the amount of

$3,787,284.79. This amount, however, will increase as Travelers continues to investigate

and resolve multiple third-party claims under the Bonds and incurs legal fees in the

litigation of this case.

       38.     Travelers moves for the specific performance of Indemnitors’ duties and

obligations under the GAI and, among others, for an order to Indemnitors to immediately

deposit in court the amount of $3,787,284.79.


                                 SIXTH CAUSE OF ACTION
                            BREACH OF INDEMNITY AGREEMENT
                               INDEMNITOR’S INSOLVENCY



                                             13
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 14 of 20



Complaint                                                                             14


       39.    Travelers hereby incorporates by reference paragraphs 1 to through 38 of

this Complaint.

       40.    On June 25, 2019, ED filed a complaint against DFM in the Puerto Rico

Superior Court, San Juan Part. Exhibit 6. In the complaint, ED admitted that, as a result

of DFM’s alleged acts and omissions, ED became insolvent. Specifically, the following

damages are alleged by ED in the complaint:

              a) Cease of its operations because the New FBI Building Project “kept ED

                  alive.” Id. at p. 8, par. 40(a).

              b) Economic collapse of the corporation. Id. at p. 8, par. 40(i).

       41.    Furthermore, in correspondence dated June 20, 2019 from ED’s counsel to

Travelers’, in one of its non sequiturs ED’s counsel admitted that ED had collapsed as an

entity: “Further, we don’t know if the delivery has been made, but ED will submit an

invoice related to the personnel that work during the operation as you must be aware,

Travelers’ actions and/or omissions to investigate and perform diligently and in good

faith has contributed in ED collapse.” Exhibit 7 at 4 (emphasis ours). ED’s collapse or

insolvency constitutes default under the GAI, as explained in paragraph 21, above.



                           SEVENTH CAUSE OF ACTION
                       BREACH OF INDEMNITY AGREEMENT
                  FAILURE TO DISCLOSE FINANCIAL INFORMATION

       42.    Travelers hereby incorporates by reference paragraphs 1 through 41 of this

Complaint, as if fully set forth herein.

                                               14
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 15 of 20



Complaint                                                                              15


      43.    In the GAI, Indemnitors agreed, among others, as follows:

             “10. Books, Records and Credit: Indemnitors shall furnish upon
             demand, and [Travelers] shall have the right of free access to, at
             reasonable times, the records of Indemnitors including, but not
             limited to, books, papers, records, documents, contracts, reports,
             financial information, accounts and electronically stored
             information, for the purpose of examining and copying them.
             Indemnitors expressly authorize [Travelers] to access their credit
             records, including, but not limited to, account numbers and/or
             account balances from financial institutions.”

             Exhibit 1, at 2, par. 10 (“§ 10”).

      44.    Travelers’ right to access defendants’ books, records and credit information

under § 10 of the GAI does not depend on or otherwise require defendants’ default under

the GAI or any other contract. Instead, it is a right that Travelers may exercise at any

reasonable time in order to ensure that the economic guarantees defendants granted

Travelers under the GAI do not erode or otherwise become nonexistent.

      45.    Travelers coordinated with defendants an in-site visit to ED’s offices for

May 7 and 8, 2019. In advance of said visit, Travelers’ accounting department provided a

list of documents that were to be produced by defendants under § 10. Many of said

documents were not produced although Vega informed that he would produce them

shortly on behalf of ED and of the Indemnitors.

      46.    Exhibit 8 to this complaint is a Travelers’ email dated May 14, 2019 to

defendants and their certified public accountant with the list of documents that remain

outstanding. As of the date this complaint is filed, defendants have failed to produce the

documents requested under § 10 and that are detailed in Exhibit 8. By failing to provide

                                            15
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 16 of 20



Complaint                                                                               16


these documents to Travelers, defendants defaulted on their duties and obligations under

§ 10 of the GAI.

       47.    Travelers moves for the specific performance of Indemnitors’ duties and

obligations under the GAI and, among others, for an order to Indemnitors to immediately

produce to Travelers Indemnitors’ “Books, Records and Credit” as said term has been

defined in the GAI and quoted in paragraph 41, above.



                                EIGHTH CAUSE OF ACTION
                           BREACH OF INDEMNITY AGREEMENT
                             FAILURE TO DELIVER PROPERTY

       48.    Travelers hereby incorporates by reference paragraphs 1 to through 47 of

this Complaint.

       49.    In the GAI, Indemnitors agreed, among others, as follows:

              “6. Remedies: In the event of a Default, Indemnitors assign, convey
              and transfer to [Travelers] all of their rights, title and interest in
              Property, and [Travelers] shall have a right in its sole discretion to:
              (a) […]; (b) immediately take possession of Indemnitors’ Property,
              and utilize the Property for the completion of the work under the
              Contracts without payment for such use[.]”

              Exhibit 1 at 2, par. 6.

       50.    On July 1, 2019, Mr. Armando Perez, an employee of Travelers’ consultant

ROV Engineering, Inc. (“ROV”), asked ED on behalf of Travelers for the Property in ED’s

possession, also reminding ED that its “immediate and complete cooperation on this

matter is very important and necessary to give continuity to the project.” Exhibit 8.



                                            16
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 17 of 20



Complaint                                                                                  17


      51.    Faced with ED’s failure to produce or otherwise deliver the Property, on July

10, 2019, Mr. Angel Berrios, an employee of ROV, asked ED on behalf of Travelers “where

[do] we stand with this request for access to the materials.” Exhibit 9.

      52.    On July 12, 2019, ED responded refusing to deliver the Property unless

Travelers first paid ED for it: “ED shall be compensated accordingly by the reasonable

cost for the insulation materials before pick up.” Exhibit 10. ED’s refusal to deliver the

Property unless Travelers first paid for it breaches the GAI because:

             a. The Property belongs to Travelers, not ED. In the GAI, ED assigned,

                  conveyed and transferred to Travelers all of ED’s rights, title and interest

                  in the Property, in case of a default, and ED has defaulted on the GAI in

                  eight different manners, as described above.

             b. In the GAI, ED obliged itself to allow Travelers to “immediately take

                  possession of Indemnitors’ Property, and utilize the Property for the

                  completion of the work under the Contracts without payment for such

                  use”. Exhibit 1, supra. Holding the Property hostage to monetary

                  payment from Travelers violates this section of the GAI.


                             NINTH CAUSE OF ACTION
                        BREACH OF INDEMNITY AGREEMENT
                            DECLARATORY JUDGMENT

      53.    Travelers hereby incorporates by reference paragraphs 1 to through 52 of

this Complaint.



                                             17
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 18 of 20



Complaint                                                                                     18


       54.    In consideration for Travelers’ subscription of the Bonds, ED also assigned,

conveyed and transferred to Travelers all of its rights, title and interest in, among others,

Property, as the term is defined in the GAI, as well as the rights, title and interest to “assert

or prosecute any right or claim in the name of any Indemnitor and to settle any such right

or claim as [Travelers] sees fit,” in case ED defaulted under the GAI. See Exhibit 1 at 2,

§ 6.

       55.    On June 25, 2019, Corporate Indemnitor ED filed a complaint before the

San Juan Superior Court seeking damages against DFM , Guarionex Carrion, Diomedes

F. Maria, Fulano y Mengano de Tal, Sureties A, B, C, and Unknown Insurers A, B and C

(“State Court Defendants”). Exhibit 6 (“State Court Lawsuit”). ED’s claims against the

State Court Defendants are based on the Contract and are detailed as follows:

              a) Tortious contractual interference with the Contract;

              b) Damages to ED’s reputation resulting from the tortious contractual

                  interference.

              Exhibit 6 at 9-14.

       56.    Pursuant to the explicit terms of the GAI, ED assigned, conveyed and

transferred to Travelers all of its rights, title and interest in, among others, the assertion

or prosecution of the claims ED raised against the State Court Defendants in the State

Court Lawsuit. This means that ED does not have standing to file the State Court Lawsuit

– as a result of the GAI, only Travelers has standing to do so.




                                               18
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 19 of 20



Complaint                                                                              19


       57.    Travelers seeks from this Honorable Court a declaratory judgment holding

that ED does not have standing to file the State Court Lawsuit because the claims raised

therein were assigned, conveyed and transferred to Travelers in the GAI, and ordering ED

to immediately and voluntarily desist from the State Court Lawsuit.

       WHEREFORE, Travelers moves the court to enter judgment against each and

every one of the Defendants, jointly and severally, as follows:

              a)     ORDER defendants to pay Travelers jointly and severally an amount

                     to be proven at trial of not less than $3,787,284.79, plus interest,

                     costs, and attorney’s fees, as reimbursement for costs, losses and

                     damages incurred and monies expended by Travelers as a result of

                     the Bonds issued under the GAI,

              b)     DECLARE that ED does not have standing to file the State Court

                     Lawsuit because the claims raised therein were assigned, conveyed

                     and transferred to Travelers in the GAI,

              c)     ORDER ED to cease and desist from the State Court Lawsuit, and

              d)     ORDER defendants to immediately produce to Travelers’ counsel

                     their respective “Books, Records and Credits”, as the phrase has been

                     defined in the GAI.



       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 25th day of October 2019.

                                            19
        Case 3:19-cv-02017-ADC Document 1 Filed 10/25/19 Page 20 of 20



Complaint                                                                             20


       IT IS HEREBY CERTIFIED that the foregoing was filed with the Clerk of the

Court using the CM/ECF system, which will send notification electronically to all counsel

of record.



                                            SALDAÑA, CARVAJAL & VÉLEZ-RIVÉ,
                                            P.S.C.
                                            166 Ave. de la Constitución
                                            San Juan, P.R. 00961
                                            Tel. (787) 289-9250
                                            Fax (787) 289-9253

                                            s/ Carlos A. Steffens-Guzmán
                                            CARLOS A. STEFFENS-GUZMÁN
                                            USDC-PR No. 210807
                                            csteffens@scvrlaw.com




                                           20
